         Case 1:17-cv-00273-LAP Document 129 Filed 07/26/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LIANHUA WENG, HAIHUA ZHAI,
SHIMIN YUAN, GUANGLI ZHANG,
CHENGBIN QIAN,

                       Plaintiffs,

-against-

KUNG FU LITTLE STEAMED BUNS
                                                No. 17-CV-273 (LAP)
RAMEN, INC., d/b/a Kung Fu
Little Steamed Buns Ramen, KUNG                         ORDER
FU DELICACY, INC., d/b/a Kung
Fu Little Steamed Buns Ramen,
KUNG FU KITCHEN, INC., d/b/a
Kung Fu Little Steamed Buns
Ramen, ZHE SONG, a/k/a Peter
Song, JOHN LIU, a/k/a Andy Liu,
ZHIMIN CHEN,

                       Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     The Court is in receipt of Plaintiffs’ motion for an

extension of time to file a motion for substitution of Guangli

Zhang.1     Defendants opposed the motion.2       Counsel shall confer

and propose, by letter, a briefing schedule for (1) a motion to

substitute for Guangli Zhang and (2) any proposed motion to

dismiss Guangli Zhang’s claims under FED. R. CIV. P. 41(b).               The




     1 (See Motion for Extension of Time to Move for Substitution
of Guangli Zhang, dated May 25, 2021 [dkt. no. 126].)
     2    (See Letter Response, dated June 2, 2021 [dkt. no. 128].)
                                       1
         Case 1:17-cv-00273-LAP Document 129 Filed 07/26/21 Page 2 of 2



parties shall file that letter no later than July 30, 2021 at

noon.

SO ORDERED.

Dated:       July 26, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       2
